Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “transmitting, by the UE, an individual feedback for each of the one or more data blocks indicating whether the data block is received successfully; and transmitting, by the UE, a feedback history report for one or more transmission occasions of the plurality of transmission occasions, wherein the feedback history report is based on the individual feedback for each of the one or more data blocks received in the one of the plurality of transmission occasions. “. 

As to claims 2-13, the claims are allowed as being dependent from an allowable claim.

As to claim 14, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 15-20, the claims are allowed as being dependent from an allowable claim.

As to claim 21, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 22-26, the claims are allowed as being dependent from an allowable claim.

As to claim 27, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 28-30, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GAUTAM SHARMA/Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467